                  Case 20-19290      Doc 16     Filed 10/27/20    Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                             THE DISTRICT OF MARYLAND
                                   Baltimore Division


    IN RE:                                          *      Chapter 7
      ANDRE A. SMALL
                                                           Case No.: 20-19290
              Debtors’                              *

*      *      *         *     *      *      *       *      *      *       *         *   *

                            CREDITOR REQUEST FOR NOTICE

       NOW COMES, Calvin Watkins (“Creditor”), by his attorneys KIM PARKER, ESQUIRE and

THE LAW OFFICES    OF   KIM PARKER, P.A., and request for notice in the aforementioned matter.

Please send all correspondence, pleadings and notices to the undersigned counsel.


                                                    Respectfully submitted,

                                                    /s/ Kim Parker /s/
                                                    ____________________
                                                    Kim Parker, Esq.
                                                    Federal Bar No.: 23894
                                                    THE LAW OFFICES OF KIM P.A.
                                                    2123 Maryland Avenue
                                                    Baltimore, Maryland 21218
                                                    410-234-2621
                                                    F: 410-234-2612
                                                    E;kp@kimparkerlaw.com

                                                    COUNSEL FOR CREDITOR
                                                    CALVIN WATKINS
                 Case 20-19290      Doc 16    Filed 10/27/20    Page 2 of 2




                               CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that the foregoing Creditors Notice was served this day on Chapter

7 Trustee and Counsel for Debtor, by the Court’s ECF Filing System.


                                                  /s/ Kim Parker /s/
                                                  ____________________
                                                  Kim Parker, Esq.
